DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in the instant application.

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 5 and 12 are objected to because of one or more informalities.  

In regard to claims 5 and 12 “the virtual printer”, recited in line 2 of claim 5 and line 3 of claim 12, lacks antecedent bases.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
In regard to claim 1, line 11 of claim 1 recites “a device”. However, line 5 of claim 1 already recites “a device”. Accordingly, it is not clear if the device in line 11 of claim 1 is the device in line 5 of claim 1, or a separate device.

In regard to claims 2-6, each of claims 2-6 recite “a device” at least one time. Moreover, each of claims 2-6 depend either directly or indirectly from claim 1, of which “a device” is previously recited (as detailed above). Accordingly, it is not clear what device the devices recited in claims 2-6 are referring to, or if they are sperate devices.  

In regard to claim 8, line 11 of claim 8 recites “a device”. However, line 4 of claim 8 already recites “a device”. Accordingly, it is not clear if the device in line 11 of claim 8 is the device in line 4 of claim 8, or a separate device.

In regard to claims 9-13, each of claims 9-13 recite “a device” at least one time. Moreover, each of claims 9-13 depend either directly or indirectly from claim 8, of which “a device” is previously recited (as detailed above). Accordingly, it is not clear what device the devices recited in claims 9-13 are referring to, or if they are sperate devices.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0096792 A1 to Chew. 

In regard to claims 1 and 8, Chew discloses a control method (Chew, [0002], when the program operates, the method is performed) implemented in an information processing apparatus (Chew, Fig. 1, item 10) by at least one processor (Chew, Fig. 1, item 21 or 31) that executes print control software (Chew, [0002], program), the control method comprising: registering, in the print control software, a print queue in which first identification information is set (Chew, Abstract, first print queue information is registered; first print queue information correlates first print queue name, first print settings, and a first port ID with one another); determining whether a device in which the first identification information is set is present on a network to which the information processing apparatus is connected, in a case where the print queue in which the first identification information is set is registered in the print control software (Chew, Abstract, [0006], [0042], and [0066] – [0067], device on network is detect and print queue is registered in memory; in response to detection of the print queue registered, modify print queue name); and 
changing identification information of the print queue registered in the print control software from the first identification information to second identification information different from the first identification information, in a case where a device in which the first identification information is set is determined to be present on the network (Chew, Abstract, [0006], [0042], and [0066] – [0067], device on network is detect and print queue is registered in memory; in response to detection of the print queue registered, modify print queue name).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of U.S. Patent Application Publication No. 2013/0301077 A1 to ROCAS.  

In regard to claims 2 and 9, which depend from claims 1 and 8, respectively, Chew does not specifically discloses wherein a virtual printer in which the second identification information is set is registered as a virtual printer to communicate with operating system (OS) standard print software and associated with the print queue, in a case where a device in which the first identification information is set is determined to be present on the network, and wherein the identification information of the print queue registered in the print control software is changed from the first identification information to the second identification information, in a case where the virtual printer in which the second identification information is set is registered.
ROCAS, however, discloses/makes obvious wherein a virtual printer in which the second identification information is set is registered as a virtual printer to communicate with operating system (OS) standard print software and associated with the print queue, in a case where a device in which the first identification information is set is determined to be present on the network, and wherein the identification information of the print queue registered in the print control software is changed from the first identification information to the second identification information, in a case where the virtual printer in which the second identification information is set is registered (ROCAS, [0017], [0018], [0025], and Fig 2, name of print queue is set for a virtual printer, existing print driver (OS standard print software related to the print queue) located on the limited resource device is used to communicate with the virtual printers to perform printing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of ROCAS with the teachings of Chew in order to allow the print operation to be perform more effectively.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Chew.  

In regard to claims 3 and 10, which depend from claims 1 and 8, respectively, Chew does not specifically discloses wherein a virtual printer, in which identification information formed by adding a number to an end of the first identification information is set as the second identification information, is registered in accordance with a discovery protocol, in a case where a device in which the first identification information is set is determined to be present on the network.
Accordingly, it would have been an obvious matter of design choice to have wherein a virtual printer, in which identification information formed by adding a number to an end of the first identification information is set as the second identification information, is registered in accordance with a discovery protocol, in a case where a device in which the first identification information is set is determined to be present on the network, since Applicant has not disclosed that having only the heading of the character string that is extracted solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with either the entire character string or other areas of the character string that are extracted.  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of U.S. Patent Application Publication No. 2016/0274843 A1 to KUMAGAI.  

In regard to claims 7 and 14, which depend from claims 1 and 8, respectively, Chew does not specifically discloses wherein, in a case where a printing apparatus that communicates with the information processing apparatus does not support print data in a standard format, print data in the standard format generated by the OS standard print software is transmitted to the virtual printer to be converted by the print control software into print data in a format interpretable by the printing apparatus.
KUMAGAI, however, discloses/makes obvious wherein, in a case where a printing apparatus that communicates with the information processing apparatus does not support print data in a standard format, print data in the standard format generated by the OS standard print software is transmitted to the virtual printer to be converted by the print control software into print data in a format interpretable by the printing apparatus (KUMAGAI, [0042], virtual printing unit 43 performs an operation (e.g., the operation to change the file format in accordance with the device 30) that is not performed by typical printer drivers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of KUMAGAI with the teachings of Chew because this conversion is not done by typical printer drivers (KUMAGAI, [0042]). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2021/0240420 A1 to Takahashi discloses changing identification information of a print queue registered for the print control software from first identification information to second identification information (Takahashi, Abstract).

Allowable Subject Matter
Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other claim objections and 112 claim rejections above are overcome. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowable subject matter: 



In regard to claim 4, prior art of record fails to teach or render obvious, alone or in combination, wherein a virtual printer in which the second identification information is set is registered as a virtual printer to communicate with OS standard print software and associated with the print queue, in a case where the identification information of the print queue registered in the print control software is changed from the first identification information to the second identification information by a user input to the input item, in conjunction with the remaining limitations of claim 4.

In regard to claim 5, prior art of record fails to teach or render obvious, alone or in combination, executing processing of registering, in the OS standard print software, a print queue of the virtual printer in which the second identification information is set, in a case where a device in which the second identification information is set is determined to be absent on the network, in conjunction with the remaining limitations of claim 5.

In regard to claim 6, the claim depends from claim 5, and is therefore allowable for at least the same reasons as claim 5. 

In regard to claim 11, prior art of record fails to teach or render obvious, alone or in combination, wherein a virtual printer in which the second identification information is set is registered as a virtual printer to communicate with OS standard print software and associated with the print queue, in a case where the identification information of the print queue registered in the print control software is changed from the first identification information to the second identification information by a user input to the input item, in conjunction with the remaining limitations of claim 11.

In regard to claim 12, prior art of record fails to teach or render obvious, alone or in combination, executing processing of registering a print queue of the virtual printer in which the second identification information is set in the OS standard print software, in a case where a device in which the second identification information is set is determined to be absent on the network., in conjunction with the remaining limitations of claim 12.

In regard to claim 13, the claim depends from claim 12, and is therefore allowable for at least the same reasons as claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/               Primary Examiner, Art Unit 2674                                                                                                                                                                                         	05/19/2022